                            UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF CALIFORNIA

MICHAEL XAVIER BELL,

                Plaintiff,                   No. 2:17-cv-00063 MCE CKD P
        vs.

MICHAEL MARTEL, et al.,

                Defendants.                  ORDER & WRIT OF HABEAS CORPUS
                                      /      AD TESTIFICANDUM

        Michael Xavier Bell, inmate # T-43037, a necessary and material witness in proceedings in
this case on January 22, 2019, is confined in the Men’s Central Jail, 441 Bauchet Street, Los
Angeles, CA 90012, in the custody of the Sheriff; in order to secure this inmate’s attendance it is
necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce the inmate before Magistrate Judge Kendall J. Newman, to appear by telephonic
conferencing at the Men’s Central Jail, on January 22, 2019, at 9:00 a.m.

        ACCORDINGLY, IT IS ORDERED that:

        1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Sheriff to produce the inmate named above to testify by telephonic-conferencing
before the United States District Court at the time and place above, and from day to day until
completion of court proceedings or as ordered by the court;

       2. The custodian is ordered to notify the court of any change in custody of this inmate and is
ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Legal Unit at the Men’s Central Jail via facsimile
transmission at (213) 626-5961.

      4. On January 22, 2019, no later than 9:00 a.m., the assigned jail official shall call 1-888-
363-4734 and, when prompted, use the access code 1245690 plus #, and security code 4223 plus #.
                      WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Sheriff of the Men’s Central Jail, 441 Bauchet Street, Los Angeles, CA 90012:

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above by telephonic conferencing, and from day to day
until completion of the proceedings or as ordered by the court.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.


Dated: January 10, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
12/bell0063.90.docx
                                                UNITED STATES MAGISTRATE JUDGE
